NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 10a0044n.06

                                            No. 08-4652                                 FILED
                                                                                     Jan 25, 2010
                           UNITED STATES COURT OF APPEALS                      LEONARD GREEN, Clerk
                                FOR THE SIXTH CIRCUIT


SURINDER SINGH,                                   )
                                                  )
       Petitioner,                                )
                                                  )    ON PETITION FOR REVIEW OF AN
v.                                                )    ORDER OF THE BOARD OF
                                                  )    IMMIGRATION APPEALS
ERIC H. HOLDER, JR., Attorney General,            )
                                                  )
       Respondent.                                )



       Before: RYAN, COOK, and WHITE, Circuit Judges.


       COOK, Circuit Judge. Surinder Singh petitions for review of the Board of Immigration

Appeals (“BIA”)’s order affirming the Immigration Judge (“IJ”)’s denial of his applications for

relief. We deny the petition in part and dismiss it in part.


                                           I. Background


       Surinder Singh, a native and citizen of India, entered the United States in 1989 under the

false identity of his deceased cousin, Lal Singh. Lal Singh’s wife and children accompanied him.

Soon thereafter, Singh applied for, and received, a Social Security number in the name of Lal Singh.

In 1998, the Immigration and Naturalization Service (“INS”), now part of the Department of

Homeland Security, served Singh with a Notice to Appear (“NTA”), alleging removability under 8

U.S.C. § 1227(a)(1)(A) for procuring admission into the United States by fraud or by willfully
No. 08-4652
Singh v. Holder


misrepresenting a material fact in violation of 8 U.S.C. § 1182(a)(6)(C)(i). At his initial hearing,

Singh, through counsel, denied the allegations in the NTA. Due to Singh’s admissions at a later

hearing, however, the IJ found that the INS had met its burden of establishing Singh’s removability.

In May 2001, Singh filed an application requesting asylum, withholding of removal, voluntary

departure, and a discretionary waiver of inadmissibility.


       The IJ pretermitted Singh’s asylum application and denied his requests for withholding of

removal, voluntary departure, and a waiver of inadmissibility. The BIA adopted and affirmed the

IJ’s decision with additional commentary. On appeal, Singh challenges only one part of the BIA’s

decision: the denial of his application for withholding of removal. Although neither the IJ’s decision

nor the BIA’s decision discussed Singh’s Convention Against Torture (“CAT”) eligibility, Singh also

raises a CAT claim.


                                            II. Analysis


       Where the BIA adopts the IJ’s opinion with additional commentary, “that opinion, as

supplemented by the BIA, becomes the basis for review.” Zhao v. Holder, 569 F.3d 238, 246 (6th

Cir. 2009) (citations omitted). This court reviews legal conclusions de novo and factual findings for

substantial evidence. Tapucu v. Gonzales, 399 F.3d 736, 738 (6th Cir. 2005). Under the

substantial-evidence standard, we deem findings of fact “‘conclusive unless any reasonable

adjudicator would be compelled to conclude to the contrary.’” Yu v. Ashcroft, 364 F.3d 700, 702

(6th Cir. 2004) (quoting 8 U.S.C. § 1252(b)(4)(B)).

                                                 -2-
No. 08-4652
Singh v. Holder


A. Withholding of Removal


       The BIA denied Singh’s application for withholding of removal, concluding that

discrepancies between his relief application and hearing testimony, as well as Singh’s admitted

history of deceit, rendered his claim incredible and, in the alternative, that his claim failed on the

merits. Singh argues that these findings lack substantial evidentiary support. We bypass Singh’s

adverse-credibility challenge and uphold the BIA’s decision on withholding of removal because

substantial evidence supports it.


       To qualify for withholding of removal, Singh must demonstrate by a “clear probability” that,

if removed to India, he would suffer future persecution on account of his race, religion, nationality,

membership in a particular social group, or political opinion. Almuhtaseb v. Gonzales, 453 F.3d 743,

749 (6th Cir. 2006). We presume future persecution if an alien establishes past persecution. 8

C.F.R. § 1208.16(b)(1)(i). Past persecution “requires more than a few isolated incidents of verbal

harassment or intimidation, unaccompanied by any physical punishment, infliction of harm, or

significant deprivation of liberty.” Mikhailevitch v. INS, 146 F.3d 384, 390 (6th Cir. 1998). If an

alien fails to establish past persecution, he must prove that it is “more likely than not” that he would

suffer such harm if removed. 8 C.F.R. § 1208.16(b)(1)(iii).


       Although Singh testified that he left India to fulfill his uncle’s request that he bring Lal

Singh’s children to the United States, he also contends that he suffered persecution on account of

his Sikh religion and political affiliation. Singh elaborated with testimony that two men robbed him

                                                  -3-
No. 08-4652
Singh v. Holder


of his scooter and watch. Although his story first had the robbers as undercover police officers,

further questioning elicited that he did not know them to be police at all. Singh also testified that

the police murdered his cousin and questioned and threatened him regarding his cousin’s alleged

criminal conduct. Taken together, these incidents neither evidence persecution nor bear a nexus to

a statutorily-protected ground and thus confirm that substantial evidence supports the BIA’s findings.


      Substantial evidence also supports the finding that Singh failed to establish a clear probability

of future persecution. Singh’s claim that as a Sikh he will be subject to persecution on his return is

similarly unavailing in establishing a likelihood of future persecution. In fact, he testified that his

parents and brother safely reside in India. Koliada v. INS, 259 F.3d 482, 488 (6th Cir. 2001) (finding

applicant’s claim of persecution undercut when similarly-situated family members continued to live

in the country without incident). He also admitted to voluntarily returning to India in October 1990

without incident, further indicating that he neither feared nor would be subject to future persecution.

Accordingly, Singh’s application for withholding of removal fails.


B. CAT Relief


        We may review only those claims for relief that an applicant has raised before the BIA. 8

U.S.C. § 1252(d)(1). Because Singh failed to exhaust his claim for CAT relief below, we lack

jurisdiction to consider it.




                                                 -4-
No. 08-4652
Singh v. Holder


                                         III. Conclusion


       For these reasons, we deny in part and dismiss in part Singh’s petition for review.




                                               -5-